FORTH DIVISION
                             RICKMAN, C. J.,
                       DILLARD, P. J., and BROWN, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                      July 20, 2022




In the Court of Appeals of Georgia
 A20A1490. THE STATE v. AWAD.

      RICKMAN, Chief Judge.

      In Awad v. State, 313 Ga. 99 (868 SE2d 219) (2022), the Supreme Court of

Georgia reversed the judgment of this Court in State v. Awad, 357 Ga. App. 255 (850

SE2d 454) (2020). Therefore, we vacate our earlier opinion and adopt the opinion of

the Supreme Court as our own.

      Judgment affirmed. Dillard, P. J., and Brown, J., concur.